Title: To Benjamin Franklin from the Baron de Hupsch, 7 June 1778
From: Hüpsch, Johann Wilhelm Karl Adolph, Baron von
To: Franklin, Benjamin


Monsieur
Cologne le 7. juin 1778.
Comme j’ai l’honneur d’etre en correspondence avec Mgr. le Duc de Charost, Pair de France, j’ai prié Mgr. le Duc de vouloir daigner à vous faire remettre celle-ci, ne sachant pas votre adresse.
Vous serés, Monsieur, peut-étre fort étonne de la liberté, que je prens, mais voici le bût de ma franchise.
J’ai été toujours un Defenseur zelé des Republiquains et d’une liberté que les hommes dévroient jouir. Il paroit ici une Gazette universelle en Langue allemande sous ma protection. Toutes les fois, qu’il s’agissoit d’une affaire remarquable concernant les Americains, je l’ai fait inserer dans notre Gazette tant pour defendre la Gloire, les justes Droits, etc. des Americains, que pour contredire certains Gazetiers protestans de l’allemagne, car j’ai l’honneur de vous assurer en confidence, que la pluspart des Gazettiers protestans ont été gaigné par les Emissaires anglois, etc. etc. et qui ont tenté uniquement à decrediter les Americains en allemagne, à cacher leurs progrès etc. etc.
Comme les Nouvelles interessantes concernant les Americains me manquent, vous obligerés beaucoup un homme zélé pour les Americains, si vous eussiés la bonté de me communiquer par intervalle des Nouvelles particulieres touchant les Provinces unies de l’Amerique septen[trionale]. Je ne demande point des Nouvelles secretes, mais telles que le Public de l’allemagne doit savoir, c’est à dire, que je souhaite particulierement des nouvelles qui concernent les nouvelles Loix, ordonnances, statuts, etc. du Congrés, les Progrés sur le commerce, les Sçiences la Navigation, etc. les Etablissemens, les Bienfaits et grandes actions des Americains et tout ce qui tend à la Gloire et au credit des Americains. Je fera le tout inserer dans notre Gazette, laquelle a un Debit particulier parmi toute l’Allemagne. Vous pouvés sûrement compter sur ma Discretion et sur ma parolle d’honneur et sur mon zele desinteressé.
Comme j’ai enrichi l’histoire naturelle, l’Economie, la Mineralogie, etc. etc. avec plusieurs nouvelles Découvertes, je me flatte, que je pourrois rendre des services essentiels et desinteressés au Congrés et au Gouvernement des provinces unies americaines, soit pour le Commerce, les Manufactures, Fabriques, etc. de l’Allemagne ou pour tout autre objet, car j’ai non seulement une correspondence très étendue mais je suis, sans vanité, toujours occupé à faire des Recherches qui peuvent être utile aux hommes.
Si vous eussiés l’attention de m’honnorer d’une Reponse, jevous prie d’avoir la bonté de m’indiquer votre adresse exactement. Comme la Langue francoise ne m’est pas si familiere, que quelques autres, je vous prie d’excuser mon mauvais stile. Entretems j’ai l’honneur d’etre avec la plus respectueuse consideration Monsieur Votre très humble et très obeissant serviteur
Baron DE Hupschà son hotel, Rue St. Jean à Cologne sur le Rhin
 
Endorsed: Baron de Hupsch Author of Gazette
